DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on 04/19/2022, as directed by the Non-Final Rejection on 01/19/2022. Claims 1, 3-9, 11-13, 15, 17-18 and 20 are amended. Claims 10, 14 and 16 are canceled. Claims 21-23 are new. Claims 1-9, 11-14, 15 and 17-23 are pending in the instant application. The previous rejections under 35 U.S.C 102 and 103 are withdrawn as necessitated by amendment. However, new rejections are made below.
Response to Arguments
Applicant's arguments filed 04/19/2022, with respect to the rejections of claims 1-7 have been fully considered but they are not persuasive. Applicant presents arguments generally asserting that the modified device of Courtion and Leivseth do not teach the limitations of claims 1-7. Examiner respectfully disagrees with these arguments. Though Courtion is silent regarding a force sensor, it discloses application of vibration at a specific frequency and duration. Leivseth teaches a similar device which applies an oscillation/vibration to the pelvic musculature, where a force sensor may provide data which results in the processor determining the response from the tissue which is then used to determine the modulation of vibrational frequency. Thus, the combination of Courtion with Leivseth and Siegel teach the limitations of independent claim 1 and its dependent claims. Additionally, as shown below in the rejections, Courtion further teaches that for a given treatment vibration, that the vibration duration may be adjusted in tandem, in order to adjust the overall level of stimulation provided. Applicant may wish to amend the claims to specify how the parameters of the tissue obtained by the sensor factor in to the treatment vibration frequency and treatment duration.
Applicant’s arguments, see Page 10 of Remarks, filed 04/19/2022, with respect to claims 8-9 and 11-13, 15, 17-19 and 23 have been fully considered and are persuasive.  The rejections of claims 8-9, 11-13, 15, 17-19 and 23 has been withdrawn. However, new rejections for claims 8, and 11-12 are made below.

Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 is dependent upon canceled claim 14, and should instead be dependent on claim 13. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Courtion (U.S Publication No. 2017/0095398 A1) in view of Leivseth (U.S Publication No. 2017/0273860 A1) and Siegel (U.S Publication No. 2015/0196802 A1).
Regarding claim 1, Courtion discloses a device (device 100, see Fig. 1C and Paragraph 0044) comprising: a semi-rigid shell forming an external surface (see  Fig. 1C, portions of 175/170/155; also see Paragraph 0047, the shell may be made of high-durometer silicone and has very slight deformability in structure), at least part of the external surface of the shell adapted to contact tissue of a body cavity (see Claim 1 and Paragraph 0047), the shell comprising: a treatment band formed around a circumference of the shell (window 170 and areas 160 and 165, see Fig. 1C; also see Paragraph 0046, portion 170 is explicitly said to form the treatment window), a first portion forming a rounded end of the device that is distal to the treatment band (insertable end 175, see Fig. 1C and Paragraph 0044), and a second portion formed around the circumference of the shell and located proximal to the treatment band (handle or end 155, see Fig. 1C and Paragraph 0044); 
a vibration mechanism coupled to one or more portions of an inner wall of the shell (vibrating device 172/vibration component 210, see Paragraph 0044-0045; also see Claim 1); and 
a processor configured to receive sensor data (processor 370, see Fig. 3 and Paragraphs 0093-0094), and issue commands to at least the vibration mechanism that correspond to treatment instructions for the tissue (see Paragraph 0053 and 0094, the processor issues instructions to carry out the vibration/inducement), wherein the treatment instructions include instructions related to a treatment vibration frequency and a treatment duration (see Paragraph 0053, the vibration treatment may be delivered in a frequency range for tissue regeneration; see Paragraph 0078, 0085-0086, the duration of vibration may be tied to the applied frequency, such that the duration is decreased at higher frequencies).
Courtion is silent regarding a force sensor configured to provide sensor data by measuring a reaction of the tissue that is in contact with the external surface of the shell while the vibration mechanism is activated and while the vibration mechanism is inactive.
 Siegel teaches a force sensor (sensor 60, see Fig. 4 and Paragraph 0047) configured to provide sensor data by measuring a reaction of the tissue that is in contact with the external surface of a shell while no vibration is applied (see Paragraph 0080 and 0133 and 0075-0076, forces applied to the shell are obtained by the treatment device, which occurs during contraction or relaxation, and with no applied vibration).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Courtion to have included a force sensor to measure a reaction of the tissue while no vibration is applied, such as that taught by Siegel, in order to determine a baseline/reference point of pelvic muscle tone to help a user to relax or strengthen the surrounding muscles (see Paragraph 0075-0076, latent measure of muscle tone can be determined to allow for the treatment device to assist with increasing muscle tone or relaxing to reduce spasmic/chronic contractions). 
The modified device of Courtion is silent regarding wherein the processor uses the sensor data to produce parameters of the tissue and issues treatment instructions to the vibration mechanism based on the parameters of the tissue and wherein the force sensor measures the tissue reaction when the vibration mechanism is activated.
Leivseth teaches wherein a processor (signal processor 140; see Paragraph 0040) uses the sensor data to produce parameters of the tissue (see Paragraph 0020-0021, the device may measure force and elasticity from the pelvic floor muscles) and issues treatment instructions to the vibration mechanism based on the parameters of the tissue (see Paragraph 0018, 0022 and 0064-0065, the applied oscillation is adjusted based on the tissue parameters; also see Claim 15); and wherein the force sensor measures the tissue reaction when the vibration mechanism is activated (see Paragraph 0005 and 0053, force from the pelvic muscles is measured as an applied vibratory oscillation is applied; A stronger muscle dampens the vibration more, which may be picked up by the force sensor for display).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Courtion to include using the sensor data to produce parameters of the tissue when no vibration is applied and to issue vibratory treatment instructions based on such parameters, such as that taught by Leivseth, in order to test, characterize, and exercise the muscles of the pelvic floor (see Paragraphs 0016-0017).
Regarding claim 2, the modified device of Courtion discloses the device of claim 1.
Leivseth further teaches a receiver configured to receive data from an external device and a transmitter configured to transmit data to the external device (see Paragraph 0046-0047, the computer may control the oscillation by sending signals to the device, and the accelerometer signals may be sent to an external computer; Further, see Paragraph 0048, where the signals may be transferred wirelessly; Thus, both the apparatus 100 and the external computer 200 must have a receiver and a transmitter to transmit such signals).
Regarding claim 3, the modified device of Courtion discloses the device of claim 1.
Leivseth further teaches wherein the parameters of the tissue produced by the processor comprise a viscous response and an elastic response of the tissue from the sensor data (Examiner is reading the processor ‘producing’ a viscous/elastic response as the processor determining a viscous/elastic parameter from the tissue, rather than the processor inducing such a response in the tissue, as seems intended from Paragraph 0044 of Applicant’s specification; see Paragraphs 0007-0011 and 0021-0022, the processor may determine an elasticity, or a phase delay from the musculature which indicates if the tissue acts more like a viscous material or an elastic material).
Siegel further teaches wherein the parameters of the tissue produced by the processor comprise a plastic response of the tissue from the sensor data (Examiner is reading plastic response as a resting resistance or tension of the tissue in a distended position; see Paragraph 0075-0076, the ‘relaxed’ pressure or force exerted by the musculature on the force sensors can determine a baseline or latent measure of muscle tone, and thus a plastic response from the tissue).
Regarding claim 4, the modified device of Courtion discloses the device of claim 1.
Courtion is silent regarding a plurality of force-sensing elements around the shell.
Siegel teaches wherein the force sensor comprises a plurality of force-sensing elements arranged around the circumference of the shell (see Paragraph 0064-0066, the force sensing elements may be distributed around the circumference of the shell; also see Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Courtion to have included a plurality of force-sensing elements around the shell, such as that taught by Siegel, in order to determine a force or pressure profile of the musculature contacting the shell and to evaluate training of said muscles (see Paragraph 0065).
Regarding claim 5, the modified device of Courtion discloses the device of claim 1.
Courtion further discloses comprising a treatment device memory (memory 360, see Paragraph 0083) and wherein the treatment device memory may store treatment and therapy related instructions and values (see Paragraph 0072, 0082).
Courtion is silent regarding wherein the device memory stores the parameters of the tissue to transmit to an external device.
Leivseth teaches wherein the device transmits the parameters of the tissue to an external device (see Paragraph 0047) and further wherein the signals may be sent wirelessly (Paragraph 0048).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Courtion to have included storing the parameters of the tissue before transmission to an external device, such as that taught by Leivseth, in order to temporarily store the data before analysis (see Paragraph 0063; also see Claim 10; It is also noted that the purpose of memory is to store values or data).
Regarding claim 6, the modified device of Courtion discloses the device of claim 1.
Leivseth further teaches wherein the processor is configured to receive the treatment instructions from an external device (see Paragraph 0046 and Fig. 5, an external computer may control oscillation of the apparatus; also see Paragraph 0019).
Regarding claim 7, the modified device of Courtion discloses the device of claim 1.
Courtion further discloses wherein the treatment instructions further comprise at least one of:
a treatment temperature (see Paragraph 0088 and 0055-0057), wherein the processor sets a heat mechanism of the device to the treatment temperature during the treatment (see Paragraph 0088 and 0055-0057); and 
a treatment light intensity (see Paragraph 0089 and 0061), wherein the processor sets a light emitting component to the treatment light intensity during the treatment (see Paragraph 0089 and 0061); and 
wherein the treatment duration is an operational time limit for the vibration mechanism and for the light emitting component or the heat mechanism (see Paragraph 0085-0086).
Claims 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leivseth (U.S Publication No. 2017/0273860 A1) in view of Courtion (U.S Publication No. 2017/0095398 A1).
Regarding claim 8, Leivseth discloses a method comprising: 
activating a vibrating component that is within a treatment device while the treatment device is in contact with tissue of a body cavity (see Paragraph 0019-0020 and Claim 15, the method includes activating an oscillator to impose controlled oscillation on pelvic floor tissue); 
collecting sensor data from a force sensor that is within the treatment device and while the vibrating component is activated to measure a reaction of the tissue that is in contact with the treatment device (see Paragraph 0019-0020 and Claim 15, the accelerometer measures the amplitude of the response from the tissue due to the applied oscillation; also see Paragraph 0021, where the measurement parameters from the tissue may be force or elasticity of the muscle(s)); 
converting the sensor data into parameters of the tissue (see Paragraph 0021, 0050 and 0061); and 
applying the tissue parameters to a decision matrix, wherein the decision matrix determines treatment settings to be applied to the tissue by the treatment device including at least a treatment vibration frequency (see Paragraph 0062, 0065 and 0072; The imposed frequency and the resulting tissue parameters may be obtained, and may determine a specific frequency which induces a maximum response in one of the parameters, for example acceleration, velocity, stress, strain, dynamic modulus, etc.; Thus, a decision matrix is used for selecting the specific treatment vibrational frequency which effects the maximum tissue parameter feedback; Examiner notes that even a linear table of values for a single tissue parameter may still constitute a decision matrix).
Leivseth is silent regarding wherein the treatment settings applied to the tissue include a treatment duration.
Courtion teaches wherein the treatment settings for pelvic stimulation can include both a treatment vibration frequency and a treatment duration (see Paragraph 0086, if the applied or set frequency is too high, then a duration of the vibration is decreased; Conversely, at low frequency a higher duration is set; Such safety settings prevent against overstimulation). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Leivseth to have included determining a treatment duration for the treatment settings, such as that taught by Courtion, in order to adjust the overall provided stimulation to the user (see Paragraph 0086; also see Paragraph 0092 and 0098).
Regarding claim 11, the modified method of Leivseth discloses the method of claim 8.
	Leivseth further discloses comprising storing the treatment settings in a memory of the treatment device such that the treatment settings are automatically used by the treatment device during a next treatment (see Paragraph 0062-0063).
	Alternatively, Courtion further teaches storing the treatment settings in a memory of the treatment device such that the treatment settings are automatically used by the treatment device during a next treatment (see Paragraph 0092-0093, memory 360 stores settings and default settings for the treatment modules; also see Paragraph 0007 and 0098).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Leivseth to have included storing the treatment settings for a next treatment, such as that taught by Courtion, in order to deliver a specified treatment therapy to the user (Paragraph 0092-0093) or to adjust the delivered therapy (Paragraph 0092-0093).
Regarding claim 12, the modified method of Leivseth discloses the method of claim 8.
	Leivseth is silent regarding instructing a user to be in a relaxed state while relax muscles of the body cavity around the treatment device when collecting the sensor data.
	However, Leivseth teaches measuring the muscles of the body cavity in after training contractions of the user have taken place to measure the result of training (see Paragraph 0003-0004 and Paragraph 0022, the musculature is assessed to determine the impact of exercises performed to strengthen the pelvic floor).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Leivseth to have instructed the user to relax the muscles prior to collecting sensor data, such as that taught by Leivseth, in order to determine the result of the training effect on the overall strength of the muscles (see Paragraph 0004) and to determine latent strength to support surrounding organs (see Paragraph 0003).
Allowable Subject Matter
Claims 13, 15, 17-18, 20 and 23 are allowed.
	Claim 19 would be allowable if rewritten to resolve the objection to the dependency upon canceled claim 14 to be dependent upon claim 13.
Claims 9 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the closest prior art of record is Courtion (U.S Publication No. 2017/0095398 A1) and Leivseth (U.S Publication No. 2017/0273860 A1) and Rohrer (U.S Publication No. 2017/0014624 A1).
The modified device of Leivseth and Courtion disclose the device of claim 8. Leivseth specifically discloses converting sensor data into tissue parameters (see Paragraphs 0021, 0050 and 0061) and using such parameters to determine a specific vibrational frequency to apply which elicits the highest desired tissue parameter by sweeping along a range of frequencies (see Paragraph 0062, 0065 and 0072). The determination of the applied frequency is based on taking the tissue parameters from the force sensor which result from a range of frequencies. The maximal tissue parameter obtained for the frequencies within the frequency sweep and thus determines which frequency is to be applied to elicit the maximum tissue response. Thus, the device carries out a decision matrix to determine which frequency should be applied based on the sensor data. However, neither Leivseth nor Courtion nor any of the prior art suggest including additional inputs into the decision matrix for the specific determination of frequency and duration. Inclusion of such parameters would require careful consideration of how the inputs would interact with one another to govern how a specific frequency and duration are selected, and thus would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention. Rohrer discloses the user of several different parameters for determination of an applied treatment (see Fig. 5, 7-8 and Paragraph 0044-0050) but relies on purely subjective information from the patient in order to modulate the applied stimulation. In contrast, the device of the instant application requires the use of force sensor data to obtain tissue parameters, and both tissue parameters and additional parameters not directly related to the tissue parameters to govern the modulation of vibration frequency and duration.
Similar arguments can be made for independent claim 13 and dependent claims 21-22.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S Patent No. 10,945,652 B1 to Wanderman - kegel exercise measurement device with force sensor which provides vibratory feedback based on the force of contractions.
U.S Publication No. 2003/0220589 A1 to Leivseth - pelvic floor training device where contractions are measured by force sensors, and vibratory feedback is only provided if contractions reach a certain intensity and duration.
U.S Publication No. 2020/0337941 to Leivseth - pelvic floor muscle training device, with oscillation provided to induce tissue response, which in turn modulates the provided oscillation.
U.S Publication No. 2015/0305971 A1 to Davis - pelvic floor stimulator where sensory data is obtained from the user, which determines the controlled motion of the vibration or actuator.
U.S Publication No. 2014/0350333 A1 to Stout - vibratory stimulator with pressure sensors to determine force from the tissue applied to the shell, where the force parameters at each point are used to modify the vibration applied to the tissue.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785